Exhibit 10.4

 

SECOND AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT

 

This Second Amendment (this “Amendment”) to Executive Employment Agreement dated
as of November 25, 2001, as amended by the First Amendment to Executive
Employment Agreement dated as of July 27, 2004 (as so amended, the “Agreement”),
by and between Providian Financial Corporation, a Delaware corporation (the
“Company”), and Joseph W. Saunders (the “Executive”), is entered into as of
October 19, 2004.

 

WHEREAS, the Board of Directors of the Company (the “Board”) previously
determined that it was in the best interest of the Company and its stockholders
to extend the term of the Agreement for an interim period and to reflect certain
other changes; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to extend the term of the Agreement for an
additional two -year period.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual provisions
contained in this Amendment and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 


SECTION 2 OF THE AGREEMENT IS HEREBY AMENDED BY DELETING “DECEMBER 31, 2005” AT
THE END OF THE FIRST SENTENCE THEREOF AND REPLACING SUCH WORDS WITH
“DECEMBER 31, 2007.”


 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to
authorization from its Board of Directors, the Company has caused this Amendment
to be executed in its name on its behalf, all as of the date and year first
written above.

 

 

PROVIDIAN FINANCIAL CORPORATION

 

 

 

 

 

 

/s/ Richard A. Leweke

 

Name:

Richard A. Leweke

 

Title:

Vice Chairman and Chief Human
Resources Officer

 

 

 

 

`

EXECUTIVE

 

 

 

JOSEPH W. SAUNDERS

 

 

 

 

 

/s/ Joseph W. Saunders

 

--------------------------------------------------------------------------------